Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-5, 7, 9, 11-14, 16, 18-19, 21, 23, 25-26 and 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2019/0166576 A1) in view of 3GPP TSG RAN WG2 Meeting #94 Nanjing, China, 23-27 May 2016, R2-163632, Source: Intel Corporation, Title: Light connection DRX paging cycle and mechanism (hereinafter Intel).
Claims 1 and 14:
Kim discloses a communication system, comprising a terminal device and a core network device (See fig. 23A-B and fig. 25, terminal and MME/S-GW); wherein the terminal device is configured to: receive configuration information from a first access network device, wherein the configuration information comprises paging area information configured for the terminal device in a radio resource control (RRC) inactive mode (See para 24 and fig. 23A S2310, “The eNB ….. configures a paging area to report mobility while the UE is in the light-connected mode.” According to applicant’s spec. light-connected mode corresponds to inactive mode); enter the RRC inactive mode (See para 24 and fig. 23A S2325, enters inactive/light-connected mode); 
receive a connection establishment indication from the second access network device; establish a new connection between the terminal device and the second access network device (See fig. 23B S2365-2370, RRC connection between the terminal and new eNB); and send a second message to a core network device using the new connection between the terminal device and the second access network device (See fig. 23B S2370-2375, send RRC complete msg to (reconfigure S1 bearer) the core network); the core network device is configured to: receive the second message from the terminal device  (See fig. 23B S2370-2375, receive RRC complete msg by (reconfigure S1 bearer) the core network); in response to the second message release a connection between the first access network device and the core network device established for the terminal device (See fig. 23B S2370-2390, release RRC connection between the terminal and the anchor eNB. Also see para 232, “the UE transmits a control message which makes a request for releasing the temporary connection stop to the MME and makes a request for reconfiguring the S1 bearer to the new eNB in S2375. When receiving the message, the MME reconfigures the S1 bearer in the new eNB and instructs the S-GW to normally process data on the UE”. The fact that the UE requests to release any temporary connection shows that the connection was not released earlier).
Send a first message to a second access network device when the terminal device is in a cell that does not belong to a paging area corresponding to the paging area information (See fig. 25 S2545 and para 241, “If the received paging area ID is not included in the paging area IDs configured in the UE, the UE determines that the UE escapes its own paging area and transmits an RRC connection resume request (RRCConnectionResumeRequest) message in order to make a request for updating the paging area to the eNB on which the UE currently camps in S2545”); and the cell is managed by the second access network device, wherein the first message comprises a paging area update indication (See fig. 25 S2545 and para 241, “transmits an RRC connection resume request (RRCConnectionResumeRequest) message in order to make a request for updating the paging area to the eNB on which the UE currently camps in S2545”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of fig. Kim’s 23A-B with the teachings of Kim’s 25 to improve the method disclosed by Kim’s 23A-B by including the feature of updating paging area when moving out of the cell. The motivation to combine would have been to let the network know where to page when there’s transmission i.e. downlink.
With regards claim 14, one or more processor, a transceiver and a memory (See fig. 8, processor, controller, transceiver and a memory).
Kim doesn’t disclose when the terminal device is in the RRC inactive mode, the terminal device stores connection context for a connection between the terminal device and the first access network device as stored connection context; in response to the connection establishment indication, delete the stored connection context.
Intel discloses when the terminal device is in the RRC inactive mode, the terminal device stores connection context for a connection between the terminal device and the first access network device as stored connection context (See page 4, section 3 conclusion, last column and last two rows, UE is in light connection mode UE stores context and S1-U bearer is maintained).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kim with the teachings of Intel to improve the method disclosed by Kim by including the feature of storing context information and not releasing the connection when in first mode. The motivation to combine would have been to reduce connection establishment delays.

Intel further discloses in response to the connection establishment indication, delete the stored connection context (See page 4, section 3 conclusion, first column and second last row, UE releases context. Also see section 2.3, eNB triggers the UE to release the context).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kim with the teachings of Intel to improve the method disclosed by Kim by including the feature of deleting connection context information. The motivation for doing so would have been to free up memory by deleting unnecessary information.

Claims 2, 9, 16 and 23:
Intel discloses when the terminal device is in the RRC inactive mode, the connection between the first access network device and the core network device established for the terminal device remains unreleased (See page 4, section 3 conclusion, last column and last two rows, UE is in light connection mode UE stores context and S1-U bearer is maintained). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kim with the teachings of Intel to improve the method disclosed by Kim by including the feature of storing context information and not releasing the connection when in first mode. The motivation to combine would have been to reduce connection establishment delays.

Claims 7 and 21:
Kim discloses a method, comprising: receiving, by a terminal device, configuration information from a first access network device, wherein the configuration information comprises paging area information configured for the terminal device in radio resource control (RRC) inactive mode (See para 24 and fig. 23A S2310, “The eNB ….. configures a paging area to report mobility while the UE is in the light-connected mode.”); entering, by the terminal device, the RRC inactive mode (See para 24 and fig. 23A S2325, enters inactive/light-connected mode); receiving, by the terminal device, a connection establishment indication from the second access network device and establishing, by the terminal device, a new connection between the terminal device and the second access network device (See fig. 23B S2365-2370, RRC connection between the terminal and new eNB); and sending, by the terminal device, a second message to a core network device using the new connection between the terminal device and the second access network device (See fig. 23B S2370-2375, send RRC complete msg to (reconfigure S1 bearer) the core network); wherein the second message triggers a release of a connection between the first access network device and the core network device (See fig. 23B S2390, RRC connection released by first eNB).
Sending, by the terminal device, a first message to a second access network device when the terminal device is in a cell that does not belong to a paging area corresponding to the paging area information  (See fig. 25 S2545 and para 241, “If the received paging area ID is not included in the paging area IDs configured in the UE, the UE determines that the UE escapes its own paging area and transmits an RRC connection resume request (RRCConnectionResumeRequest) message in order to make a request for updating the paging area to the eNB on which the UE currently camps in S2545”), and the cell is managed by the second access network device, wherein the first message comprises a paging area update indication  (See fig. 25 S2545 and para 241, “transmits an RRC connection resume request (RRCConnectionResumeRequest) message in order to make a request for updating the paging area to the eNB on which the UE currently camps in S2545”).
Fig. 23 A-B can be modified to include update paging area when moving out of anchor eNB paging area(s). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of fig. Kim’s 23A-B with the teachings of Kim’s 25 to improve the 
Kim doesn’t disclose when the terminal device is in the RRC inactive mode, the terminal device stores connection context for a connection between the terminal device and the first access network device as stored connection context; in response to the connection establishment indication, delete the stored connection context.
Intel discloses when the terminal device is in the RRC inactive mode, the terminal device stores connection context for a connection between the terminal device and the first access network device as stored connection context (See page 4, section 3 conclusion, last column and last two rows, UE is in light connection mode UE stores context and S1-U bearer is maintained).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kim with the teachings of Intel to improve the method disclosed by Kim by including the feature of storing context information and not releasing the connection when in first mode. The motivation to combine would have been to reduce connection establishment delays.
Intel further discloses in response to the connection establishment indication, delete the stored connection context (See page 4, section 3 conclusion, first column and second last row, UE releases context. Also see section 2.3, eNB triggers the UE to release the context).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kim with the teachings of Intel to improve the method disclosed by Kim by including the feature of deleting connection context information. The motivation for doing so would have been to free up memory by deleting unnecessary information.

Claims 4, 11, 18 and 25:
Kim discloses that the paging area information comprises one or both of: a paging area cell list, and a paging area identifier list; wherein the paging area cell list comprises at least one cell, and the paging area identifier list comprises at least one paging area identifier (See para 41 and fig. 23 S2310, Paging Area IDs (PAI)).

Claims 5, 12, 19 and 26:
Kim discloses that the first message is a RRC connection resume message (See fig. 25 S2545, RRC connection resume request).

Claim 28:
Kim discloses that the apparatus is a microchip and the communication device is a terminal device (See para 78, FPGA, ASIC, integrated circuits, processors).

Claim 30:
Kim discloses that the second access network device is further configured to determine, according to the paging area update indication that the terminal device has moved out of the paging area (See step 2545 of fig. 25, PA update).

Claim 31:
Kim discloses that the first message further comprises at least one of access technology type information or information indicating that the terminal device is in the RRC inactive mode (See para 220 and fig. 25, sending the Paging Area Update (PA update)(PAI, resume ID) msg inherently means/indicates that the UE is in inactive mode (as also disclosed in Lucky et al. US 2018/0175932 A1 in para 173, “A paging area update (PAU) is a procedure used by a UT in the idle mode to report its current PAI”). Otherwise, it would be Tracking Area Update (in active mode)).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Intel and further in view of Kim et al. US 2017/0332419 A1 (hereinafter Kim2).
Claim 29:
Kim discloses that the first access network device is configured to: send the configuration information to the terminal device (See para 24 and fig. 23A S2310, “The eNB ….. configures a paging area to report mobility while the UE is in the light-connected mode.”); the second access network device is configured to: receive the RRC connection resume message from the terminal device (See fig. 25 S2545, RRC connection resume request from the terminal).
Kim in view of Intel doesn’t disclose send the connection establishment indication to the terminal device when determining that no interface exists between the second access network device and the first access network device.
Kim2 discloses send the connection establishment indication to the terminal device when determining that no interface exists between the second access network device and the first access network device (See para 268, “The target eNB may bring the UE context from the source eNB through the S1 or X2 interface (if the target eNB fails identifying the source eNB although it has received the resume ID, it may transmit an RRC Connection Setup message to the UE to return to the legacy RRC connection establishment procedure”. In other words, if there is no interface and the target eNB fails to identify the source eNB, the target eNB sends the conn. establishment msg to the UE).
Kim’s procedure of retrieving context from source eNB can be modified to include Kim 2’s procedure of sending the msg to the UE directly.
.

Response to Arguments
Applicant's arguments filed 11/12/2021 have been fully considered but they are not persuasive. 
With regards to claim 1, on pages 2-3 of the applicant’s remarks, the applicant argues “In contrast, the cited portions of Kim appears to have described a process where the UE (i.e., the terminal device) "maintains the current UE context without deletion in 52325." Kim at para. [0227]. Instead of having a terminal device configured to delete the stored connection context in response to a connection establishment indication as recited in amended claim 1, Kim, at best, describes "[w]hen the dat[e] expires, the eNB may delete the UE context and release the SI bearer." (emphasis added) Id. at para. [0225]”.
The examiner respectfully disagrees. The aforementioned limitation is disclosed and mapped by prior art reference of Intel and not Kim. Intel discloses see page 4, section 3 conclusion, first column and second last row, UE releases context. Also see section 2.3, eNB triggers the UE to release the context.
On page 3 of the applicant’s remarks, the applicant further argues “In comparison, because the stored connection context is deleted by the terminal device in amended claim 1, the terminal device establishes a new connection in response to the connection establishment indication without using the stored connection context”.
RRC connection resume msg according to claim 5 and spec.) is sent to the second access network device; only after the step of connection establishment/resumption, the context information is deleted.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lucky et al. US 2018/0175932 A1 in para 173 a paging area update (PAU) is a procedure used by a UT in the idle mode to report its current PAI.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASHIM S BHATTI whose telephone number is (571)270-7748.  The examiner can normally be reached on Mon-Fri 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


HASHIM S. BHATTI
Primary Examiner
Art Unit 2472



/HASHIM S BHATTI/Primary Examiner, Art Unit 2472